DETAILED ACTION

This action is responsive to the preliminary amendment filed on 28 June 2022.

Status of the Claims
Claims 1-5, 8, 11-15, and 20 are currently amended.
Claims 6, 10, and 16 have been canceled.
Claims 21-23 are newly added.
Claims 1-5, 7-9, 11-15, and 17-23 are pending.

Notice of AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-9, 11-15, and 17-23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 may be characterized as a method for targeting particular portions of a text for analysis by scanning the text for a trigger. Accordingly, the claim has been evaluated in accordance with the USPTO Subject Matter Eligibility Test as provided in MPEP § 2106(III).
Step 2A Prong 1: Does the claim recite a judicial exception?
The courts have defined a mental process to include both concepts that may be performed entirely in the human mind and concepts that require a human to employ a physical aid (e.g., pen and paper). MPEP § 2106.04(a)(2). Examples of mental processes include observations, evaluations, judgments, and opinions. Id.
The limitations “recognize[ing] one or more triggers, wherein the triggers are elements within natural language content that indicate a portion of natural language content that is to be targeted with a deep parse operation,” “performing … a pre-deep parse scan operation of a portion of natural language content, from a corpus of natural language content, based on the one or more triggers to identify one or more sub-portions of the portion of natural language content that contain at least one of the one or more triggers,” and “performing … [an] operation comprising a deep parse of only the one or more sub-portions of the portion of natural language content that contain at least one of the one or more triggers, while other sub-portions of the portion of natural language content are not deep parsed” encompass mental processes. A human may readily scan a document for a trigger (e.g., particular string), mark a corresponding portion of the document, and deep parse (i.e., analyze) the marked portion of the document.
Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
The claim recites the additional elements of performing the claimed process using “a targeted deep parse natural language (NLP) processing system … wherein the targeted deep parse NLP system is configured with configuration information associated with a plurality of annotators, selected from a library of annotators, that are enabled in a cognitive computing system downstream of the targeted deep parse NLP system, wherein the configuration information specifies triggers for each of the plurality of annotators, and wherein at least two of the annotators in the plurality of annotators have different associated sets of triggers.” These additional elements merely describe the use of a generic computing system configured to scan text for one or more specified triggers. A general-purpose computer that applies an abstract idea by use of conventional computer functions does not qualify as a particular machine. MPEP § 2106.05(b)(I). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
As discussed above, the additional element of performing the claimed process using a targeted NLP system amounts to no more than mere instructions to apply the abstract idea using generic computer technology. Merely employing generic computer technology to carry out a procedure is “insufficient to add an inventive concept to an otherwise abstract idea.” See In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 614 (Fed. Cir. 2016). Accordingly, the claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea.
Conclusion
The claim has been found to be directed to an abstract idea without reciting additional elements that amount to significantly more than the abstract idea. Therefore, the claim does not qualify as patent eligible subject matter under 35 U.S.C. § 101.
Claim 2, which depends on claim 1, is directed to instructions for determining triggers for processing a portion of natural language content. This limitation encompasses a mental process. Therefore, the claim is not patent eligible.
Claim 3, which depends on claim 1, is directed to associating an indicator with portions of natural language content that are to be deep parsed. This limitation encompasses a mental process, as a human may readily mark (e.g., highlight) a portion of a document. Therefore, the claim is not patent eligible.
Claim 4, which depends on claim 3, is directed to skipping portions of natural language content that do not have an associated indicator. This limitation encompasses a mental process. Therefore, the claim is not patent eligible.
Claim 5, which depends on claim 1, is directed to generating a parse tree to perform natural language processing. This limitation encompasses a mental process, as a human may readily draw such a tree. Therefore, the claim is not patent eligible.
Claim 7, which depends on claim 1, is directed to portions of content comprising metadata (i.e., data about data). This limitation encompasses a mental process. Therefore, the claim is not patent eligible.
Claim 8, which depends on claim 1, is directed to associating granularity with portions of natural language content and triggers. This limitation encompasses a mental process. Therefore, the claim is not patent eligible.
Claim 9, which depends on claim 8, is directed to associating an exclusion granularity with portions of natural language content. This limitation encompasses a mental process, as a human may readily be instructed that portions of a document should be skipped. Therefore, the claim is not patent eligible.
Claim 21, which depends on claim 1, is directed to configuring annotators for annotating portions of natural language content. This limitation encompasses a mental process, as a human may readily annotate (e.g., highlight) a portion of a document. Therefore, the claim is not patent eligible.
Claim 22, which depends on claim 21, is directed to selecting annotators for annotating portions of natural language content. This limitation encompasses a mental process, as a human may readily annotate (e.g., highlight) a portion of a document. Therefore, the claim is not patent eligible.
Claim 23, which depends on claim 1, is directed to configuring an annotator for annotating a negation term in natural language content. This limitation encompasses a mental process, as a human may readily recognize a negation term and annotate (e.g., highlight) the term. Therefore, the claim is not patent eligible.
Claims 11-15 and 17-19 are directed to instructions stored in a medium that implement the methods recited in claims 1-5 and 7-9, respectively. The media claims are no different than the corresponding method claims in substance. Accordingly, these claims are subject matter ineligible for substantially the same reasons indicated above. See Alice Corp. Pty. Ltd. v. CLS Bank Intern., 573 U.S. 208, 226-27 (2014).
Claim 20 is directed to an apparatus that implements the method recited in claim 1. The apparatus claim is no different than the corresponding method claim in substance. Accordingly, this claim is subject matter ineligible for substantially the same reasons indicated above. See Alice Corp. Pty. Ltd. v. CLS Bank Intern., 573 U.S. 208, 226-27 (2014).

Conclusion
Although particular portions of the prior art may have been cited in support of the rejections, the specified citations are merely representative of the teachings. Other passages and figures in the cited prior art may apply. Accordingly, Applicant should consider the entirety of the cited prior art for potentially teaching all or part of the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher D Kells whose telephone number is (571)270-7729. The examiner can normally be reached Mon. - Fri., 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Asher D. Kells
Primary Examiner
Art Unit 2144



/Asher D Kells/             Primary Examiner, Art Unit 2144